Citation Nr: 1726838	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for dislocation of the right (major) shoulder prior to October 18, 2011, and to an evaluation in excess of 40 percent thereafter.

2.  Entitlement to an evaluation in excess of 10 percent for medial meniscus tear and osteoarthritis of the right knee

3.  Entitlement to an evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The appellant is a Veteran who had active United States Army service from February 1970 through December 1971, including service in Vietnam.  

The matters addressed in this appeal initially came before the Board of Veterans Appeals (Board) from rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  The appeals listed on the title page of this decision were remanded by the Board in September 2011 and in May 2014.  During the pendency of those remands, the Veteran perfected substantive appeal of denials of additional issues.  The issues listed on the title page of this decision, together with multiple additional issues, came before the Board in 2016.  By a decision issued in June 2016, the Board denied the claims listed on the title page of this decision, and Remanded multiple additional claims.  

The Veteran appealed the three issues listed on the title page of this decision to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand in March 2017.  Later that same month, the Court issued an Order which incorporated the Joint Motion and vacated the Board's June 2016 decision, to the extent that it addressed the claims addressed on the title page of this decision.  The appeal was remanded to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion for Partial Remand, the parties noted that the Board denied a January 2015 request from the Veteran to reschedule a January 2015 hearing before the Board.  The Veteran had requested that the Board hearing scheduled in January 2015 be rescheduled because the Veteran was having car trouble.  In its 2016 decision, the Board denied the request to reschedule, finding that the Veteran's transportation difficulty was not the type of "good cause" for which the governing regulation allows a Veteran to request postponement and rescheduling of a hearing before the Board.  38 C.F.R. § 20.704(c)(2016).  However, the Court's Order includes the statement by the parties that, given the Veteran's disabilities, which limit his transportation options, and the distance from his home to the RO (nearly 300 miles), the "good cause" exception may be applicable.  

The governing regulation provides that requests for a change in a hearing date before the Board may be allowed "if good cause is shown."  The regulation states that examples of good cause include, but are not limited to, illness of the appellant or representative, difficulty obtaining necessary records, or unavailability of a necessary witness.  

The Board agrees that, under the circumstances of this case, the Veteran's unexpected transportation difficulty so close to the time of the January 2015 hearing schedule may be considered good cause for his inability to attend a hearing located at such a distance from his home.  The Veteran should again be afforded another opportunity to testify before the Board.  

However, the Board further notes that more than nine years have elapsed since the Veteran first requested a hearing, when he submitted that request in a July 2008 substantive appeal.  At that time, the Veteran requested a Central Office hearing in Washington, DC.  The hearing was scheduled for January 2011, but, prior to the hearing date, the Veteran requested a postponement due to difficulty making travel arrangements.  The Central Office hearing was rescheduled for April 2011.  The Veteran indicated that he was unable to attend due to physical and financial reasons.  

In its September 2011 Remand, the Board considered the Veteran's request for a Board hearing to have been withdrawn.  However, in October 2012, the Veteran again asked for a Board hearing, and stated that he was unable to attend the previously scheduled hearing because of his physical problems.  The Board remanded the claim in 2014, and directed the RO to schedule another hearing before the Board.  As noted above, in January 2015, four days before the rescheduled hearing, the Veteran notified the RO that he would be unable to attend.  


On remand, every effort to schedule a hearing at a time and place the Veteran is able to attend should be afforded.  The Veteran's representative should be asked to assist in this endeavor.  The Veteran and his representative should also be provided with a copy of the governing regulation, and the Veteran should be advised that "good cause" exception allowing postponement and rescheduling of a hearing does not authorize the Board to grant an individual Veteran an unlimited number of rescheduled hearings.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should determine whether there is any location closer to the Veteran's current address than the previously scheduled location.  If there are any alternative locations, advise the Veteran and his representative of the available locations.  Advise the Veteran of the types of hearings which may be held at those locations. 

2.  The RO should provide the Veteran and his representative with a copy of the regulation governing the Veteran's due process right with regard to a hearing before the Board.  The Veteran should be advised that "good cause" exception allowing postponement and rescheduling of a hearing does not authorize the Board to grant an individual Veteran an unlimited number of rescheduled hearings.  

3.  Then, ask the Veteran, with the help of his representative, to confirm in writing which type of hearing before the Board he desires at this time.  The Veteran should be afforded an opportunity to choose a location, if any alternative locations are available.  Every effort should be made to schedule a hearing at a time and place the Veteran is able to attend.  

4.  The Veteran's representative should be asked to help the Veteran develop his plans for transportation to the hearing, and to assist the Veteran to coordinate with the RO in planning a date and time for the hearing most likely to facilitate the Veteran's attendance.  

5.  The RO should give the Veteran and his representative appropriate notification of the date and location of the hearing, and a copy of each of those notifications should be associated with the electronic claims folder.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




